DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renault (EP 0997335) further in view of Park (KR 1020110021463) and Ha (US 20100281887).
Claim 1:  Renault discloses a tank arrangement capable of storing liquefied natural gas and comprising a reservoir 20 (multilobe tank) having a gas-tight shell; and a transverse wall 27 and flange (gas-tight partition wall), formed in the same manner as the transverse partition 10 of figure 1, arranged within the shell for dividing the reservoir 20 (tank) into a secondary chamber 22b (gas storage space), which is capable of holding liquid natural gas, and into an auxiliary chamber 22a (tank connection space), which encloses inlet connections (tank connections) and filling, safety, and pressure relief valves, wherein the auxiliary chamber 22a (tank connection space) is closed by a lid, formed in the same manner as the cover 7 of figure 1, which forms part of the shell (see annotated fig. 3 below).
Renault does not disclose the auxiliary chamber 22a (connection space) being gas-tight, the transverse wall 27 and flange (gas-tight partition wall) being heat insulating, or the resulting gas-tight connection space being configured to capture gas which leaks into the tank connection space for preventing the leaked gas from entering a tank hold.
Park teaches a LPG storage tank 10 comprising a high-pressure tank 20, a fuel pump 30, and barriers 40 which segregate the high-pressure tank 20 into a storage chamber 21 and a supply chamber 22 which holds the pump 30 and which is gas-tight, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover 7 of Renault to be secured in a gas-tight manner resulting in a gas-tight auxiliary chamber 22a (connection space), as taught by the gas-tight supply chamber 22 of Park, in order to ensure that held accessories are protected from the elements.  The combination results in the gas-tight auxiliary chamber 22a (connection space) being capable of capturing gas which leaks into the auxiliary chamber 22a (tank connection space) for preventing the leaked gas from entering some tank hold.
Ha teaches an LNG cargo tank 3 having an insulating compound barrier layer 20 including a shell formed by a first barrier 22 made of stainless steel, and a heat insulation layer arranged on an outer surface of the shell, where the heat insulation layer is formed by a first insulation pad 24, a second barrier 26, and a second insulation pad 28 (see fig. 2 and P. 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the gas-tight shell out of stainless steel, to have provided the heat insulation layer on an outer surface of the shell, and to have made the transverse wall 27 and flange (gas-tight partition wall) as an insulating compound barrier layer 20, as taught by Ha, in order to store LNG properly at low temperatures while providing protection.
The combination results in the transverse wall 27 and flange (gas-tight partition wall) being heat insulating.

    PNG
    media_image1.png
    394
    690
    media_image1.png
    Greyscale

Claim 2:  The combination discloses the transverse wall 26 and flange 27 (partition wall) comprising a layer made of stainless steel (cold resistant material) (see fig. 2 and P. 0008 ‘887).
Claim 3:  The combination discloses the transverse wall 26 and flange 27 (partition wall) comprising a layer made of stainless steel (see fig. 2 and P. 0008 ‘887).
Claim 4:  The combination discloses the shell having a single-shell structure, the shell made of stainless steel (cold insulating material), and comprising a layer of insulation (heat insulation layer) arranged on an outer surface of the shell (see fig. 2 and P. 0008 ‘887).
Claim 5:  The combination discloses a transverse wall 26 and flange (second partition wall) separating an auxiliary chamber 21a (second tank connection space) from the secondary chambers 21b & 22b (gas storage space) (see fig. 3).

Park teaches the supply chamber 22 of the high-pressure tank 20 comprising at least one pump 30 (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a pump 30 within the auxiliary chamber 22a (tank connection space), as taught by Park, in order to withdraw contents from the reservoir 20 (multilobe tank) while protecting the pump 30 from damage.
Claim 7:  The combination discloses the reservoir 20 (tank) comprising at least three tank sections that are shaped as segments of cylinders (see annotated fig. 3 above).
Claim 8:  The combination discloses longitudinal axes of the segments of cylinders being horizontal and the at least three tank sections being arranged in a row in a horizontal plane and the auxiliary chamber 22a (tank connection space) being arranged in an outermost tank section of the at least three tank sections (see annotated fig. 3 above).
Claim 9:  The combination discloses the auxiliary chamber 22a (tank connection space) being delimited by an end of the outermost tank section formed by the transverse wall 27 and flange (gas-tight partition wall) (see annotated fig. 3 above).
Claim 10:  The combination discloses the auxiliary chamber 22a (tank connection space) being further delimited by a cylindrical wall of central compartment 21 which forms an adjacent tank section (see fig. 3).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renault (EP 0997335), Park (KR 1020110021463) and Ha (US 20100281887) as applied to claim 1 above, and further in view of Phelps (US 3640237).
Claim 11:  The combination discloses the claimed invention except for a sea-going vessel comprising a vessel hull containing the tank arrangement.
Phelps teaches a tanker 10 (sea-going vessel) comprising a hull 14 (vessel hull) containing cylindrical segments 20, 22, 30, 32, 33, 34, & 36 forming a tank for holding volatile liquids such as LPG, natural gasoline, or crude oil (see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tank arrangement of the combination at a hull 14 (vessel hull) of a tanker 10 (sea-going vessel), as taught by Phelps, in order to transport contents by sea.

Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renault (EP 0997335), Park (KR 1020110021463) and Ha (US 20100281887) as applied to claim 1 above, and further in view of Valentian (US 20060222523).
Claim 12:  The combination discloses the auxiliary chamber 22a (gas-tight tank connection space) being configured to house various accessories capable of operating to transfer fluids (see last two pages of EP_997335_translation.pdf).
The combination does not disclose an evaporator for vaporizing liquefied gas and at least one pump being arranged in the gas-tight tank connection space.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the system of Valentian including the low pressure motor-driven pump 302 and an evaporator 304 as accessories arranged in the auxiliary chamber 22a (gas-tight tank connection space), in order to regas liquid natural gas while providing protection to the components.
Claim 13:  The combination discloses the shell having a single-shell structure, the shell made of stainless steel (cold insulating material), and comprising a layer of insulation (heat insulation layer) arranged on an outer surface of the shell (see fig. 2 and P. 0008 ‘887).
Claim 14:  The combination discloses a transverse wall 26 and flange (second partition wall) separating an auxiliary chamber 21a (second tank connection space) from the secondary chambers 21b & 22b (gas storage space) (see fig. 3).
Claim 15:  Renault discloses accessories housed within the auxiliary chamber 22a (tank connection space), but does not explicitly disclose one of the accessories being a pump.
Park teaches the supply chamber 22 or the high-pressure tank 20 comprising at least one pump 30 (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a pump 30 within the auxiliary chamber 22a 
Claim 16:  The combination discloses the reservoir 20 (tank) comprising central compartment 21 and side compartments 22 & 23 (at least three tank sections) that are shaped as segments of cylinders (see fig. 3).
Claim 17:  The combination discloses longitudinal axes of the cylinders being horizontal and the central compartment 21 and side compartments 22 & 23 (at least three tank sections) being arranged in a row in a horizontal plane and the auxiliary chamber 22a (tank connection space) being arranged in an outermost tank section (see fig. 3).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renault (EP 0997335), Park (KR 1020110021463), Ha (US 20100281887), and Valentian (US 20060222523) as applied to claim 17 above, and further in view of Phelps (US 3640237).
Claim 18:  The combination discloses the claimed invention except for a sea-going vessel comprising a vessel hull containing the tank arrangement.
Phelps teaches a tanker 10 (sea-going vessel) comprising a hull 14 (vessel hull) containing cylindrical segments 20, 22, 30, 32, 33, 34, & 36 forming a tank for holding volatile liquids such as LPG, natural gasoline, or crude oil (see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tank arrangement of the combination at .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renault (EP 0997335) further in view of Park (KR 1020110021463), Ha (US 20100281887), and Fauvel (US 20160084441).
Claim 19:  Renault discloses a tank arrangement capable of storing liquefied natural gas and comprising a reservoir 20 (multilobe tank) having a gas-tight shell; and a transverse wall 27 and flange (gas-tight partition wall), formed in the same manner as the transverse partition 10 of figure 1, arranged within the shell for dividing the reservoir 20 (tank) into a secondary chamber 22b (gas storage space), which is capable of holding liquid natural gas, and into an auxiliary chamber 22a (tank connection space), which encloses a set of accessories including inlet connections (tank connections) and filling, safety, and pressure relief valves, wherein the auxiliary chamber 22a (tank connection space) is closed by a lid, formed in the same manner as the cover 7 of figure 1, which forms part of the shell, wherien the shell haa a single-shell structure (see annotated fig. 3 above).
Renault does not disclose the auxiliary chamber 22a (tank connection space) being gas-tight, the transverse wall 27 and flange (gas-tight partition wall) being heat insulating, the gas-tight tank connection space enclosing an evaporator for vaporizing liquefied gas and at least one pump, the resulting gas-tight connection space being configured to capture gas which leaks into the tank connection space for preventing the leaked gas from entering a tank hold, the partition wall comprising a layer made of cold 
Park teaches a LPG storage tank 10 comprising a high-pressure tank 20, a fuel pump 30, and barriers 40 which segregate the high-pressure tank 20 into a storage chamber 21 and a supply chamber 22 which holds the pump 30 and which is gas-tight , wherein the supply chamber 22 is capable of capturing gas which leaks for preventing the leaked gas from exiting the supply chamber 22 (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover 7 of Renault to be secured in a gas-tight manner resulting in a gas-tight auxiliary chamber 22a (tank connection space), as taught by the gas-tight supply chamber 22 of Park, in order to ensure that held accessories are protected from the elements.  The combination results in the gas-tight auxiliary chamber 22a (tank connection space) being capable of capturing gas which leaks into the auxiliary chamber 22a (tank connection space) for preventing the leaked gas from entering some tank hold.
Park further teaches the supply chamber 22 of the high-pressure tank 20 comprising at least one pump 30 (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a pump 30 within the auxiliary chamber 22a (tank connection space), as taught by Park, in order to withdraw contents from the reservoir 20 (multilobe tank) while protecting the pump 30 from damage.
Ha teaches an LNG cargo tank 3 having an insulating compound barrier layer 20 including a shell formed by a first barrier 22 made of stainless steel (cold resistant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the gas-tight shell out of stainless steel (cold resistant material), to have provided the heat insulation layer on an outer surface of the shell, and to have made the transverse wall 27 and flange (gas-tight partition wall) as an insulating compound barrier layer 20, as taught by Ha, in order to store LNG properly at low temperatures while providing protection.
The combination results in the transverse wall 27 and flange (gas-tight partition wall) being heat insulating and comprising a layer of stainless steel (cold resistant material).
	Fauvel teaches an lng storage tank 2 in communication with a pump 4, valve V2, and evaporator 20 along second branch 18 (see the only figure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the reservoir 20 (multilobe tank) of Renault with an evaporator 20 as one of its accessories, as taught by Fauvel, resulting in the gas-tight auxiliary chamber 22a (connection space) enclosing the evaporator 20, in order to treat condensed lng and assist in pressurization while protecting the evaporator 20 from damage.

Claims 1-4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmut (EP 68473) further in view of Park (KR 1020110021463) and Ha (US 20100281887).
Claim 1:  Helmut discloses a tank arrangement capable of storing liquefied natural gas and comprising a liquid gas tank (multilobe tank) having a gas-tight shell; and an inwardly offset cover 61 (gas-tight partition wall) arranged within the shell for dividing the liquid gas tank (tank) into a gas storage space, which is capable of holding liquid natural gas, and into a tank connection space, which encloses tank fittings (tank connections), wherein the tank connection space is closed by an outer cap 62 which forms part of the shell (see annotated fig. 11 below and fig. 8-10).
Helmut does not disclose the connection space being gas-tight, the inwardly offset cover 61 (gas-tight partition wall) being heat insulating, or the resulting gas-tight connection space being configured to capture gas which leaks into the tank connection space for preventing the leaked gas from entering a tank hold.
Park teaches a LPG storage tank 10 comprising a high-pressure tank 20, a fuel pump 30, and barriers 40 which segregate the high-pressure tank 20 into a storage chamber 21 and a supply chamber 22 which holds the pump 30 and which is gas-tight, wherein the supply chamber 22 is capable of capturing gas which leaks for preventing the leaked gas from exiting the supply chamber 22 (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer cap 62 of Helmut to be secured in a gas-tight manner resulting in a gas-tight connection space, as taught by the gas-tight supply chamber 22 of Park, in order to ensure that held accessories are protected from 
Ha teaches an LNG cargo tank 3 having an insulating compound barrier layer 20 including a shell formed by a first barrier 22 made of stainless steel, and a heat insulation layer arranged on an outer surface of the shell, where the heat insulation layer is formed by a first insulation pad 24, a second barrier 26, and a second insulation pad 28 (see fig. 2 and P. 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the gas-tight shell out of stainless steel, to have provided the heat insulation layer on an outer surface of the shell, and to have made the inwardly offset cover 61 (gas-tight partition wall) as an insulating compound barrier layer 20, as taught by Ha, in order to store LNG properly at low temperatures while providing protection.
The combination results in the inwardly offset cover 61 (gas-tight partition wall) being heat insulating.

    PNG
    media_image2.png
    348
    367
    media_image2.png
    Greyscale

Claim 2:  The combination discloses the inwardly offset cover 61 (partition wall) comprising a layer made of stainless steel (cold resistant material) (see fig. 11 and P. 0008 ‘887).
Claim 3:  The combination discloses the inwardly offset cover 61 (partition wall) comprising a layer made of stainless steel (see fig. 11 and P. 0008 ‘887).
Claim 4:  The combination discloses the shell having a single-shell structure, the shell made of stainless steel (cold insulating material), and comprising a layer of insulation (heat insulation layer) arranged on an outer surface of the shell (see fig. 8-11 and P. 0008 ‘887).
Claim 21:  The combination discloses the liquid gas tank (multilobe tank) having an outer cap 62 (first spherical end cap) and the inwardly offset cover 61 (gas-tight partition wall) having a second spherical end cap (see annotated fig. 11 above).
The combination does not disclose the first and second spherical end caps having matching curvatures.
It would have been an obvious matter of design choice to have made the outer cap 62 (first spherical end cap) and second spherical end cap have matching curvatures, since applicant has not disclosed that matching curvatures solves any stated problem or is for any particular purpose, no criticality has been established, and the matching contours are for aesthetic purposes.
The courts have found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)].

Response to Arguments
The drawing objections in paragraph 2 of office action dated 31 December 2020 are withdrawn in light of the amended claims filed 4 March 2021.
The 35 U.S.C. § 112 rejections in paragraphs 3-12 of office action dated 31 December 2020 are withdrawn in light of the amended claims filed 4 March 2021.
Applicant's arguments filed 4 March 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the supply chamber 22 of Park does not correspond to the tank connection auxiliary chamber 22a in Renault because it is another storage space for the LPG and therefore corresponds to the central compartment 2 of the Renault publication and as a result one having ordinary skill in the art would not have been motivated to provide this feature in the auxiliary chamber 22a because they are used for a completely different purpose, the Examiner replies that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123.  Further, as Renault discloses that the auxiliary chamber 22a houses various accessories which operate to perform transfers of fluid and the supply chamber 22 of Park houses a pump 50 which supplies fuel, a person of ordinary skill in the art would have recognized that the auxiliary chamber 22a of Renault and the supply chamber 22 or Park correspond to each other in that both are for housing at least one component, accessories in Renault and pump in Park, which operates to transfer fluids from the chamber.
In response to applicant's argument that the Renault publication discloses the auxiliary chamber 22a does not store gas and is not gas tight and therefore cannot act as a barrier to prevent a gas leak from entering a tank hold, the Examiner replies that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
In response to applicant’s argument that the proper combination of Renault and Park would result in a chamber which is used to store gas, the Examiner replies that multiple possible solutions may exist which does not render another nonobvious.  While one proper combination may result in a chamber which is used to store gas this does not render other combinations impossible, improper, or nonobvious.  
In response to applicant’s argument that the resulting combination would be unable to provide the feature of providing an additional barrier to prevent gas that may leak from the tank connections or the valves to enter the tank hold, the Examiner replies that applicant’s proposed combination results in the cover 7 of Renault being secured in a gas-tight manner resulting in a gas-tight auxiliary chamber 22a which would be capable of preventing gas that may leak from some tank connections or valves from entering some tank hold.  As the auxiliary chamber 22a of applicant’s combination is gas-tight it would prevent any gas from leaking.  A chamber storing gas does not prevent the chamber from providing an additional barrier to prevent leaked gas from escaping.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an additional barrier to prevent gas that may leak from the tank connections or the valves to enter the tank hold) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
In response to applicant’s argument that neither the pump 302 nor the evaporator 304 of Valentian are arranged in a space that corresponds to the claimed gas-tight connection space which is configured to capture gas which leaks into the tank connection space for preventing the leaked gas from entering a tank hold, the Examiner replies that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736